DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) (or a similar nonce term) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a gas delivery system in claims 3 which has been interpreted as, e.g., a gas input line and equivalents thereto as mentioned on page 10; a vacuum processing system in claim 8 which has been interpreted as, e.g., a vacuum pump and equivalents thereto as mentioned on page  8.  Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claims 1 and 18 use the term “high-pressure processing system” which is a relative term without defining how to evaluate the same.  However, the specification at page thereof gives an example of high pressure as “above 10 atm”.  Thus, Examiner has used this definition in examining the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13, 15-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2003/0232512 to Dickinson et al. in view of U.S. Patent Pub. No. 2013/0068391 to Mazzocco et al. and JP Pub. No. 07-158767 to Shino et al.
Regarding claims 1 and 18:  Dickinson et al. disclose a semiconductor fabrication apparatus (210) comprising a high pressure processing system (10) substantially as claimed and comprising: a central chamber (215); a first chamber (see, e.g., Figs. 2B, 4A, 6; 90B) having a support (120) to hold a substrate in the first chamber while processing; a first slit valve assembly (15) for sealing the first chamber, the first slit valve assembly comprising a first slit (opening associated with 15) and an arm (15), wherein the first slit is configured to allow a substrate to pass into and out of the first chamber; and a second chamber (23) surrounding the first chamber and the first slit valve assembly and comprising a second slit (29B), operable to selectively isolate the first chamber from the second chamber; and a transfer robot (225) positioned within the central transfer chamber, the transfer configured to: load the substrate on 
However, while Dickinson et al. disclose the first slit valve assembly having first and second slits and configurable in a variety of ways (also see, e.g., Figs. 2A-2D and para. 61), Dickinson et al. fails to specifically disclose and embodiment wherein the arm is positioned within the first chamber and the first slit, and wherein arm of the first slit valve assembly is further positioned within the second slit.  
Mazzocco et al. et al. disclose first (104) and second (101) chambers connected via a slit valve assembly (107) comprising a first (opening at 227) and a second (opening at 231) slits wherein an arm (226) is positioned within the first chamber (232 is considered part of first chamber) and the first slit, and wherein arm of the first slit valve assembly is further positioned within the second slit.  The slit valve assembly is provided for the purpose of providing an improved slit valve apparatus capable of solving a variety of problems associated with isolating environments between adjacent chambers (see, e.g., para. 25).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided in Dickinson et al. a first slit valve assembly associated with the first and second chambers having first and  second slits wherein an arm is positioned within the first chamber  and the first slit, and wherein arm of the first slit valve assembly is further positioned within the second slit in order to provide an improved slit valve apparatus capable of solving a variety of problems associated with isolating environments between adjacent chambers as taught by Mazzocco et al.
 Dickinson et al. in view of Mazzocco et al. disclose the system substantially as claimed and as set forth above.
However, Dickinson et al. and Mazzocco et al. fail to disclose the arm comprises an internal gas channel configured to receive a cooling gas.
Shino et al. teach providing a valve assembly having an internal gas channel configured to receive a cooling gas in order to provide a temperature regulating function (see, e.g., abstract).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided an internal gas channel configured to receive a cooling gas in modified Dickinson et al. in order to provide temperature regulating function as taught by Shino et al.

 With respect to claim 2, in Dickinson et al., the second slit of the second chamber is aligned with the first slit of the first slit valve assembly and configured to allow the substrate to pass through the second chamber and into the first chamber (see spec and accompanying figures). 
With respect to claim 3, in Dickinson et al., the high pressure processing system may further comprise a gas delivery system (101, 103, 105 and 107) configured to pressurize and depressurize the first chamber.
With respect to claim 4, in Dickinson et al., the gas delivery system comprises a first delivery line (101) coupled to the first chamber; and wherein the gas delivery system is configured to introduce a first gas into the first chamber via the first deliver line.
With respect to claim 5, Dickinson et al. fails to disclose the gas delivery system comprises a second delivery line coupled to the first chamber; and wherein the gas delivery system is configured to introduce a second gas into the first chamber via the second delivery line.
However, this feature represents a duplication of parts, wherein the courts have ruled the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Thus, the feature is considered obvious.
With respect to claim 6, in Dickinson et al., the first delivery line (101) is connected to a top of the first chamber that is surrounded by the second chamber.
With respect to claim 7, in Dickinson et al., the first delivery line passes through a top of the second chamber.
With respect to claim 8, in Dickinson et al., the gas delivery system is configured to pressurize the first chamber to at least 10 atmospheres during processing of the substrate, and therein the high pressure processing system comprise a vacuum processing system (77 and 79) configured to lower a pressure within the second chamber to near vacuum.
With respect to claims 9-13 and 15-17, generic use of the high pressure processing system and semiconductor fabrication apparatus addressed by the prior art relied upon above reads on the method of these claims.  
With respect to claim 21, Dickinson et al. is capable of an intended use of during processing of the substrate, the arm of the first slit valve assembly is configured to isolate the first chamber from the second chamber, and wherein during processing of the substrate, the gas delivery system is configured to increase a pressure of the first chamber relative to a pressure of the second chamber.
Regarding intended use of claims 1-8 and 21, the courts have ruled the following: claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
With respect to claim 22, the first slit is within a wall (232) of the first chamber, and wherein the arm is configured to contact an inner surface of the wall to isolate the first chamber from the second chamber.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al., Mazzocco et al. and Shino et al. as applied to claims 1-13, 15-18 and 21-22 above and further in view of U.S. Patent No. 5,167,717 to Boitnott.
Dickinson et al. teaches that the high pressure processing method for semiconductors in the high pressure processing apparatus is not particularly limited to a processing medium used therein with respect to fluids (see, e.g., para. 47-48).  However, it does not particularly teach use of steam.
Boitnott et al. teaches a high pressure processing method for a semiconductor in a similar apparatus using steam for the purpose of growing a high quality, economically feasible oxide thermal layers (see, e.g., abstract).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have used the apparatus of modified Dickinson et al. for substrate processing in adjacent by differing controlled atmospheres for a high pressure processing method previously performed by a similar apparatus for processing semiconductors using steam in order to of grow high quality, economically feasible oxide thermal layers as taught by Boitnott.

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dickinson et al., Mazzocco et al. and Shino et al. as applied to claims 1-13, 15-18 and 21-22 above and further in view of U.S. Patent No. 2002/0192056 to Reimer et al.
Regarding claims 19 and 20:  Modified Dickinson et al. disclose the chamber and method of using the same substantially as claimed and as described above, wherein the following method steps are generic to the use of Dickinson et al.:
 Controlling the transfer robot to load the substrate on the support
Closing the first slit valve to isolate the substrate in the first chamber from an interior of the second chamber
Supplying the cooling gas to the internal gas channel of the arm
Processing the substrate in the first chamber
Depressurize the second chamber before loading the substrate on the support;
Increase a pressure of the first chamber relative to the first chamber after closing the arm of the first slit valve assembly by introducing a gas into the first chamber; and 
Depressurize the first chamber after processing by exhausting the gas from the first chamber

However, modified Dickinson et al. fails to explicitly disclose the method executed by a controller configured to execute the same.
Nevertheless, a controller configured to execute a known method is well known in the art.
For example, Reimer et al. disclose providing a controller to facilitate process control of a system (see, e.g. para. 29).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided a controller configured to execute method steps taught in modified Dickinson et al. in order to facilitate process control of the system as taught by Reimer et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,179,941 in view of Shino et al. Although the claims at issue are not identical, they are not patentably distinct from each other because, while different claim language is used, the ‘941 patent renders obvious each of the features of claims 1-3 of the present application in view of the teachings of Shino et al. as presented above.
Claims 1, 4, 6, 9 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8 and 11 of copending Application No. 15/917,365 (PG PUB 2018/0261480) (reference application) in view of Shino et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because while different claim language is used, the ‘365 application renders obvious each of the features of claim 1, 4, 6, 9 and 18 of the present application in view of the teachings of Shino et al. as presented above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection has been modified to address the amended claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/               Primary Examiner, Art Unit 1716